                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
TIMOTHY R. DEFOGGI,            :
                               :
          Petitioner,          :    Civ. No. 21-12428 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
THOMAS GUBBIOTTI,              :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Timothy R. Defoggi
56316-037
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner Pro se


HILLMAN, District Judge

     WHEREAS, Petitioner Timothy Defoggi, a federal prisoner

presently incarcerated at FCI Fort Dix, New Jersey, has

submitted a petition for writ of mandamus asking the Court to

order the Bureau of Prisons to recalculate his PATTERN score and

correct deficiencies in the BOP administrative remedy process,

see ECF No. 1; and
     WHEREAS, Petitioner paid the $5.00 filing fee applicable to

petitions for writ of habeas corpus on June 14, 2021, receipt

number CAM012877; and

     WHEREAS, the entire fee to commence any civil action, other

than a petition for writ of habeas corpus, is $402.      That fee

includes a filing fee of $350 plus an administrative fee of $52,

for a total of $402; and

     WHEREAS, Petitioner’s request for a writ of mandamus is not

a petition for writ of habeas corpus.   Therefore, the required

filing fee is $402, not $5.00; and

     WHEREAS, the Court administratively terminated the

complaint as Petitioner had not paid the correct filing fee and

did not submit an in forma pauperis application, ECF No. 3; and

     WHEREAS, Petitioner wrote to the Court objecting to the

termination and requesting additional time to submit the filing

fee, ECF No. 6; and

     WHEREAS, the Court will instruct the Clerk’s Office to

refund the $5.00 filing fee that was paid in error.      The Court

will reopen this matter upon receipt of an in forma pauperis

application or the $402 filing and administrative fees,

     THEREFORE, IT IS on this   7th      day of   July    , 2021

     ORDERED that the Clerk shall refund Petitioner the $5.00

fee receipt number CAM012877; and it is further




                                2
     ORDERED that the Clerk shall reopen this matter upon

receipt of an in forma pauperis application or the $402 filing

and administrative fees; and it is finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                       s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
